                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

      Gene Michael Christiansen       )              JUDGMENT IN CASE
         Heather Chenkus,
                                      )
             Plaintiff(s),            )             3:17-cv-00723-FDW-DCK
                                      )
                  vs.                 )
                                      )
          Prairie Pizza, Inc.,        )
            Defendant(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s December 5, 2018 Order.

                                               December 5, 2018
